Justice TODD,
dissenting.
I respectfully dissent. In light of the United States Supreme Court decision in Padilla v. Kentucky, 559 U.S. 356, 180 S.Ct. 1473, 1480-81, 176 L.Ed.2d 284 (2010), I believe the direct versus collateral consequences analysis employed by the majority is inappropriate to resolve Appel-lee’s claim of his attorney’s ineffectiveness for failing to advise him that he would lose his monthly pension benefit upon entry of his guilty plea.
In Padilla, the high Court reaffirmed and emphasized the fundamental principle that, under the Sixth Amendment to the United States Constitution, “[bjefore deciding whether to plead guilty, a defendant is entitled to ‘the effective assistance of competent counsel.’” Padilla at 1480-81 (quoting McMann v. Richardson, 397 U.S. 759, 771, 90 S.Ct. 1441, 25 L.Ed.2d 763 (1970), and citing Strickland v. Washington, 466 U.S. 668, 686, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984)). Accord Missouri v. Frye, — U.S. -, 132 S.Ct. 1399, 182 L.Ed.2d 379 (2012) (recognizing Sixth Amendment right to effective assistance of counsel extends to plea bargaining process); Lafler v. Cooper, — U.S.-, 132 S.Ct. 1376, 182 L.Ed.2d 398 (2012) (recognizing defendants have a Sixth Amendment right to effective assistance of counsel during plea negotiations). The Court ruled that an attorney’s duty under the Sixth Amendment to provide effective assistance of counsel during the plea process encompassed advising the client about the potential consequence of deportation as the result of entering a guilty plea to a federal narcotics conviction. Padilla thereby seemingly rejected the rationale employed by our Court in our prior decision of Commonwealth v. Frometa, 520 Pa. 552, 555 A.2d 92 (1989), wherein we concluded that counsel was not ineffective for failing to warn his client that a guilty plea to various drug offenses could result in the client’s deportation. Nevertheless, the majority herein presently concludes that Frometa survives as support for the general proposition that a defendant’s Sixth Amendment right to the effective assistance of counsel is not violated whenever counsel fails to inform the defendant of collateral consequences — other than deportation — resulting from the entry of a guilty plea, even if those consequences will have a severe impact on the defendant’s life. Thus, relying on Frometa, the majority holds that counsel in this matter was under no obligation to warn Appellee that his plea of guilty to indecent assault, 18 Pa. C.S.A. § 3126(a)(8), would, due to the automatic triggering of the provisions of the Public Employee Pension Forfeiture Act (“PEPFA”), result in the forfeiture of his monthly pension benefits, as the majority considers such consequences to be merely collateral.
I believe the majority’s reliance on Frometa is misplaced because the high Court indicated in Padilla that counsel’s Sixth Amendment duty to warn his or her client of an adverse consequence of a guilty plea is not dependent on whether the consequence can be labeled direct or collateral; rather, it is determined by the severity of the consequence, and the degree to which the consequence and the underlying criminal proceeding are closely connected. Padilla suggests that where a specific consequence is a “particularly severe ‘penalty,’” is “intimately related to the criminal process,” and the statutory provisions providing for the imposition of the consequence are “succinct, clear, and explicit” and, thus, can “easily be determined” by a reading of the statutory text, Padilla, 130 S.Ct. at 1481-83, counsel’s Sixth Amendment duty of effective representation includes warning the client of that consequence when advising him or her whether or not to take a plea. Therefore, *358under Padilla, in situations such as those presented by the case at bar where the consequence of a guilty plea is manifestly severe and certain to result upon the entry of the plea, I would deem the mechanistic direct/collateral consequence rubric of Frometa to have no continuing vitality.
In arriving at its broad holding that counsel’s duty to provide adequate assistance to a defendant contemplating a guilty plea does not include advising the defendant about any collateral consequences of a plea, the Frometa Court reasoned that, “a defendant’s lack of knowledge of the collateral consequences of pleading guilty does not undermine the validity of his plea.” Frometa, 520 Pa. at 555, 555 A.2d at 93. The Court noted that, in addition to being “both numerous and remote,” collateral consequences “are irrelevant to the determination of whether a guilty plea was entered voluntarily and knowingly.” Id. at 555-56, 555 A.2d at 93 (emphasis added). However, the resolution of the question of whether a guilty plea has been entered voluntarily and knowingly is a determination of whether the defendant has been accorded due process under the Fifth and Fourteenth Amendments to the United States Constitution in connection with the entry of the plea. See McCarthy v. U.S., 394 U.S. 459, 466, 89 S.Ct. 1166, 22 L.Ed.2d 418 (1969) (“[I]f a defendant’s guilty plea is not ... voluntary and knowing, it has been obtained in violation of due process and is therefore void.”) (footnote omitted). In the high Court’s view, a guilty plea will be considered voluntary, and the defendant deemed to have been accorded the requisite due process in conjunction with its entry, only if the defendant has been made aware of the direct consequences of the plea. See Brady v. United States, 397 U.S. 742, 753, 90 S.Ct. 1463, 25 L.Ed.2d 747 (1970) (“[A] plea of guilty entered by one fully aware of the direct consequences, including the actual value of any commitments made to him by the court, prosecutor, or his own counsel, must stand unless induced by threats ... misrepresentation ... or ... perhaps by promises that are by their nature improper.” (internal quotation marks omitted)).
Frometa, however, seemingly treats this same factor as dispositive in ascertaining whether counsel fulfilled his or her duty under the Sixth Amendment to provide reasonable professional assistance to a client in the plea process.1 In the Frome-ta Court’s view, so long as counsel has informed the defendant of all direct consequences of the plea, his duty under the Sixth Amendment to his client is at an end. Whatever solidity and strength this analysis may have once possessed, it has been seriously eroded by the rationale employed by the high Court in Padilla.
After noting the disagreement among various state and federal courts in how to distinguish between direct and collateral consequences, the high Court in Padilla pointedly reminded it has “never applied a distinction between direct and collateral consequences to define the scope of constitutionally ‘reasonable professional assistance’ required under Strickland.” Padilla, 130 S.Ct at 1481 (emphasis added). Although the Court went on to state that it was not necessary in that case to consider the broader question of whether the direct/collateral consequence distinction was appropriate to evaluate plea counsel’s effectiveness in failing to warn of a specific consequence of a plea, it so concluded only because of the “unique nature” of deporta*359tion. Id. In its analysis, the Court found it to be of paramount significance that deportation, even though the result of civil proceedings, and not a criminal sanction, was, nevertheless, a “particularly severe penalty,” and one which was “intimately related to the criminal process.” Id. (internal quotation marks omitted). The Court found that, because the law had “enmeshed criminal convictions and the penalty of deportation for nearly a century,” and because deportation was “nearly an automatic result for a broad class of offenders,” it was “most difficult to divorce the penalty from the conviction.” Id. (internal quotation marks omitted). The Court noted that it was this “close connection” to the criminal process which made deportation “uniquely difficult to classify as either a direct or a collateral consequence” and, as a result, rendered “[t]he collateral versus direct distinction ... ill-suited” to evaluating this Strickland claim. Padilla, 130 S.Ct at 1482.
In my view, the high Court’s discussion in this regard has import beyond those instances in which the consequence of the plea is deportation but, rather, is applicable in all instances where the consequence is of similar severity in its impact on the life of the individual entering the plea. See Padilla, 130 S.Ct. at 1484 (“It is quintessential the duty of counsel to provide her client with available advice about an issue like deportation and the failure to do so ‘clearly satisfies the first prong of the Strickland analysis.’ ”) (quoting Hill v. Lockhart, 474 U.S. 52, 62,106 S.Ct. 366, 88 L.Ed.2d 203 (1985)) (emphasis added). This prospect of wider applicability was specifically noted by Justice Alito in his concurrence in Padilla,2 who observed that there are a variety of serious consequences besides deportation which result from a criminal conviction, which the Court had never previously held implicated the attorney’s duty under the Sixth Amendment, and that it considered the Padilla majority to have embarked on a “dramatic departure from precedent.” Padilla, 130 S.Ct. at 1488 (Alito, J., concurring).
I, too, conclude the Padilla majority departed from the direct/collateral rubric as the sole dispositive factor establishing counsel’s duty under the Sixth Amendment to advise a client of the consequences of a guilty plea, in favor of one that looks to whether the consequence of the plea is severe and certain.3 Consequently, I regard Frometa, which deemed this direct/collateral distinction to be pivotal, as no longer viable, and the “direct versus collateral consequences analysis” utilized by the majority in this matter, Majority Opinion at 49-50, “ill-suited” to resolve Appellee’s claim. Padilla, 130 S.Ct at 1482.
With respect to the first criteria articulated in Padilla — that the consequence be a particularly severe penalty — I disagree with the majority’s minimization of the impact of Appellee’s loss of his monthly pension benefit for the duration of his life, and that of his wife if he predeceased her. See Majority Opinion at 11 (“Not getting money as a consequence of breaching an employment contract cannot be equated with being forced to leave the country.”) In my view, Appellee’s loss of $1,500.00 per month, which represented a form of deferred compensation to Appellee in lieu of wages for services he previously ren*360dered during his entire working career as a public employee,4 constituted a particularly severe penalty for a 67-year-old retiree. Indeed, the total monetary value of this loss could total hundreds of thousands of dollars. Appellee’s Brief at 12. Most critically, as Appellee himself described it, this monthly pension payment was his “means of subsistence.” Declaration of Appellee, 3/18/09, at 3.5 Further, nothing in the record suggests that Appellee or his wife had financial resources to offset this loss. Thus, although Appellee may not have been physically banished from the country, he has, as a consequence of his plea, nevertheless suffered a severe economic hardship. The enormity of this financial loss, from my perspective, renders this consequence a particularly severe penalty.
Likewise, I believe this case meets the second criteria discussed in Padilla— namely, the fact that the pension forfeiture was intimately related to the underlying criminal offense. In Padilla^ the Court found that the penalty of deportation was intimately related to the underlying drug conviction because deportation had been “enmeshed” with criminal proceedings under the two statutory schemes, and, also, because the consequence was “nearly an automatic result” of the plea. Padilla, 130 S.Ct at 1481. PEPFA, by its design and basic structure, is inextricably “enmeshed” with our Crimes Code as it is only upon a plea of guilty or conviction for one of the specific criminal offenses enumerated in PEPFA, committed during the course of public employment, that the pension forfeiture provisions are triggered. Relevant to the case sub judiee, the penalty of pension forfeiture for a school employee was specifically conjoined with the criminal offense of indecent assault when the legislature amended PEPFA in 2004 to include indecent assault and other sexual crimes in PEPFA’s definition of “crimes relating to public employment.” See Act No. 2004-86, 5.B. No. 971, “Labor-Pension Forfeiture-Sexual Offenses by School Employees,” Preamble. Further, for a public employee such as Appellee, PEPFA unambiguously provides that “benefits shall be forfeited upon entry of a plea of guilty.” 43 P.S. § 1313(b). Hence, the forfeiture penalty at issue in this case is not just “nearly automatic”, as was the deportation consequence in Padilla; rather, it was certain to occur upon Appellee’s entry of a plea to the charge of indecent assault. Additionally, the provisions of PEPFA providing for automatic forfeiture are quite “succinct, clear, and explicit,” and their applicability to Appellee’s situation could have “easily be[en] determined” by a simple reading of the plain text of PEPFA.6 Pa*361dilla, 180 S.Ct at 1483. Thus, in my view, the penalty of pension forfeiture is so closely connected to the underlying criminal process in this matter that it is “ ‘most difficult’ to divorce the penalty from the conviction.” Padilla, 180 S.Ct at 1481.
Because, in the wake of Padilla, a direct/collateral consequences analysis of Appellee’s claim of counsel ineffectiveness is unsuitable, I conclude Appellee’s claim should be resolved by employing the Strickland analysis utilized by the Court in Padilla. The Court noted that Strickland first required it to “determine whether counsel’s representation ‘fell below an objective standard of reasonableness.’ ” Padilla, 130 S.Ct at 1482 (quoting Strickland, 466 U.S. at 688, 104 S.Ct. 2052). The Court observed that this determination of “constitutional deficiency[ ] is necessarily linked to the legal community’s practice and expectations,” which measures attorney performance according to the standard of “ ‘reasonableness under prevailing professional norms.’ ” Padilla, 130 S.Ct at 1482 (quoting Strickland, 466 U.S. at 688, 694). The Court specifically reminded that, in determining the professional norms against which the reasonableness of counsel’s performance must be gauged, it had “long ... recognized that prevailing norms of practice as reflected in American Bar Association standards and the like are guides to determining what is reasonable.” Padilla, 130 S.Ct. at 1482 (internal quotations and citations omitted). The Court further elaborated: “Although they are ‘only guides,’ and not ‘inexorable commands,’ these standards may be valuable measures of the prevailing professional norms of effective representation.” Id. (citations omitted).
Based on its examination of the standards for representation of a client in a criminal matter as promulgated by various professional associations such as the National Legal Aid and Defender Association, the American Bar Association, state professional standards for indigent defense, and treatises on criminal practice, the Court concluded that “[t]he weight of prevailing professional norms supports the view that counsel must advise her client regarding the risk of deportation.” Id. (citations omitted). The Court also examined the text of the statutory provisions which compelled deportation upon conviction and found them to be “succinct, clear, and explicit in defining the removal consequence for [the defendant’s] conviction.” Id. at 1483. The Court remarked that “counsel could have easily determined that his plea would make him eligible for deportation simply from reading the text of the statute.” Id. Ultimately, the Court concluded that it was “not a hard case in which to find deficiency: The consequences of [the defendant’s] plea could easily be determined from reading the removal statute, his deportation was presumptively mandatory, and his counsel’s advice was incorrect.” Id.
The Court went on in its discussion to emphasize that it is of no moment whether counsel has committed an “act of omission” rather than an “act of commission.” Id. at 1484. Instead, the Court specifically recognized that plea counsel has a duty to “provide [the] client with available advice about an issue like deportation” and “the failure to do so clearly satisfies the first prong of the Strickland analysis.” Id. (emphasis added) (citation omitted). The Court then stated it had “little difficulty *362concluding that [the defendant] has sufficiently alleged that his counsel was constitutionally deficient.” Id. at 1486-87. The Court therefore remanded the case to the lower court for a determination of whether the defendant could show prejudice which, in the guilty plea context, the Court previously defined as “a reasonable probability that, but for counsel’s errors, he would not have pleaded guilty and would have insisted on going to trial.” Hill v. Lockhart, 474 U.S. 52, 59, 106 S.Ct. 366, 88 L.Ed.2d 203 (1985).
When these principles are applied to assess the performance of Appellee’s counsel in the instant matter, I conclude they support the Superior Court’s determination that Appellee’s counsel had a duty to warn Appellee about the loss of his pension upon entry of his guilty plea, and that his counsel’s failure to do so raises a claim of arguable merit that he was ineffective. In examining the same professional standards of representation for counsel in a criminal matter which were looked to by the Court in Padilla, I note that the weight of prevailing professional norms requires counsel to advise a client who is considering a guilty plea to an offense of the possible forfeiture of his assets which may result from the plea. See National Legal Aid and Defender Assn., Performance Guidelines for Criminal Representation § 6.2(a) (1995) (explaining that counsel’s duty in plea negotiations includes becoming “fully aware of’ and making sure that the client “is fully aware of: ... (2) the possibility of forfeiture of assets.”); American Bar Association, Standards for Criminal Justice, Pleas of Guilty: Defense Function, Standard 14-3.2(f) (3d. ed. 1999) (“To the extent possible, defense counsel should determine and advise the defendant, sufficiently in advance of the entry of any plea, as to the possible collateral consequences that might ensue from entry of the contemplated plea”; accompanying explanatory history of this standard discusses the range of these possible consequences which includes forfeiture of property, defense counsel’s duty to interview his client and determine which of the consequences are most important to the client given his individual circumstances, and noting that sexual offenses are most likely to have the most serious collateral consequences); Dept, of Justice, Office of Justice Programs, 2 Compendium of Standards for Indigent Defense Systems, Standards for Attorney Performance, H-6, H-9, H-12 and H-14 (2000).7
In the case sub judice, because of his consultations with Appellee, counsel should have been aware of the importance Appel-lee placed on his pension. According to Appellee, he specifically discussed with counsel prior to retirement the effect the timing of this retirement would have on the monthly pension benefit he would receive, and counsel advised him that “retirement was [his] best option, as it would minimize exposure to the media regarding the case and the charges.” Declaration of Appellee, 3/18/09, at 3. Yet, despite this knowledge and counsel’s explicit recommendation to Appellee to retire, the record is devoid of any evidence that counsel ascertained what effect the plea agreement would have on Appellee’s pension. As discussed above, a plain reading of the rele*363vant statutory provisions of PEPFA indicate that his client, as a retired school teacher who received his pension from the Pennsylvania Public School Employees Retirement System, stood to lose the entirety of his monthly pension if he accepted the plea to indecent assault. To reiterate, Section 1313 of PEPFA provides that the retirement benefits of a “public employee” will “be forfeited upon entry of a plea of guilty.” 43 P.S. § 1313. Because counsel did not warn Appellee of the loss of his monthly pension upon entering his plea to the offense of indecent assault, in my view, counsel’s performance fell below prevailing professional norms. Thus, I conclude the Superior Court correctly determined that Appellee established the first two prongs of the tripartite ineffective assistance of counsel test promulgated by our Court in Commonwealth v. Pierce, 515 Pa. 153, 527 A.2d 973 (1987)8 — namely, that his claim has arguable merit, and that counsel’s performance fell below the standard of “reasonable professional assistance” required by the Sixth Amendment. I also agree with the Superior Court that Appellee should receive a hearing so that it may be established whether he was prejudiced by counsel’s performance, i.e., that there is a reasonable probability that, but for counsel’s failure to warn him of the consequence of pension forfeiture, he would have rejected the plea agreement and proceeded to trial. Hill v. Lockhart, supra. Consequently, I respectfully dissent and would affirm the decision of the Superior Court.

. Our Court regards direct consequences as penalties that are criminal in nature and within the authority of the sentencing judge to impose. Commonwealth v. Leidig, 598 Pa. 211, 220, 956 A.2d 399, 404 (2008).


. Justice Alito's concurring opinion was joined by Chief Justice Roberts.


. I agree with the majority herein that the general issue of whether Padilla may be retroactively applied to cases on collateral review is not presently before us, as the parties and the Superior Court have proceeded on the assumption that it is applicable to this matter. See Majority Opinion at 46 n. 6.


. Mazzo v. Board of Pensions and Retirement of City of Philadelphia, 531 Pa. 78, 84, 611 A.2d 193, 196 (1992) (“[PJensions for public employees are not mere gratuities provided by the employer, but rather are deferred compensation for services rendered in the past.”)


. This sworn declaration was attached to Ap-pellee’s PCRA petition. The Commonwealth, in its answer to Appellee's petition, did not contest these factual averments. Inasmuch as the trial court did not conduct an evidentiary hearing in this matter, and dismissed the petition pursuant to Pa.R.Crim.P. 907, which allows for summary dismissal when the trial court determines there is no genuine issue concerning any material fact and the petitioner is entitled to judgment as a matter of law, I accept these averments as true for purposes of appellate review.


. Section 1312 of PEPFA unambiguously defines crimes committed by a public employee which trigger pension forfeiture as "[a]ny of the criminal offenses set forth in [18 Pa.C.S. § 3121 et. seq.] when the criminal offense is committed by a school employee as defined in 24 Pa.C.S. § 8102 (relating to definitions) against a student.” 43 P.S. § 1312. Section 1312 also clearly establishes Appellee’s status as a public employee for purposes of PEPFA by defining a public employee, inter alia, as *361"all persons who are members of any retirement system funded in whole or in part by the Commonwealth or any political subdivision.” 43 P.S. § 1312. Section 1313(b) of PEPFA states, in relevant part: "The [retirement] benefits shall be forfeited upon entry of a plea of guilty or no defense or upon initial conviction and no payment or partial payment shall be made during the pendency of an appeal." 43 P.S. § 1313(b).


. This was a survey of state standards of practice funded by the United States Department of Justice which offered examples of “best practices” developed by states for attorney performance. With respect to an attorney’s representation of the client in plea process the survey referenced the professional standards of Oregon, Massachusetts, and New Mexico, all of which require that an attorney who is representing a client during the plea process inform the client of the possibility of either asset forfeiture or civil liabilities which may result from the plea.


. As we previously have noted: "Although the Pennsylvania test for ineffectiveness [articulated in Pierce] is the same as Strickland's two-part performance and prejudice standard, in application this Court has characterized the test as tripartite, by dividing the performance element into two distinct parts, i.e., arguable merit and lack of reasonable basis.” Commonwealth v. Washington, 592 Pa. 698, 713 n. 8, 927 A.2d 586, 594 n. 8 (2007).